114 P.3d 204 (2005)
2005 MT 144
327 Mont. 293
Cassandra M. SCHMILL, Petitioner, Respondent and Cross-Appellant,
v.
LIBERTY NORTHWEST INSURANCE CORPORATION, Respondent, Insurer, and Appellant, and
Montana State Fund, Intervenor and Appellant.
No. 04-523.
Supreme Court of Montana.
Submitted on Briefs April 20, 2005.
Decided June 7, 2005.
*205 For Appellants: Larry W. Jones, Jones and Garber, Missoula, Montana (Liberty), Bradley Luck and Thomas Harrington, Garlington, Lohn & Robinson, Missoula, Montana (State Fund).
*206 For Respondent: Laurie Wallace, Bothe & Lauridsen, Columbia Falls, Montana.
Justice W. WILLIAM LEAPHART delivered the Opinion of the Court.
¶ 1 Liberty Northwest Insurance Corp. (Liberty) and Montana State Fund (State Fund) appeal from the judgment of the Workers' Compensation Court (WCC). Cassandra Schmill cross-appeals from the same judgment. We affirm in part and reverse in part.
¶ 2 We address the following issues on appeal:
¶ 3 1. Whether the rule announced in Schmill I applies retroactively.
¶ 4 2. Whether Schmill's attorneys are precluded from requesting common fund fees because they did not request them in their initial petition.
¶ 5 3. Whether Schmill I created a common fund.
¶ 6 4. Whether the common fund established by Schmill I created a global lien in all resulting benefits.

FACTUAL AND PROCEDURAL BACKGROUND
¶ 7 This is the second time we have seen this litigation. In Schmill v. Liberty Northwest Ins. Corp., 2003 MT 80, 315 Mont. 51, 67 P.3d 290 (Schmill I), we held that it was a violation of the equal protection clauses of the Montana and United States Constitutions to allow for apportionment deductions for nonoccupational factors in the Occupational Disease Act (ODA), but not in the Workers' Compensation Act (WCA). Schmill I, ¶ 23. Therefore, we concluded that the ODA's apportionment provision, § 39-72-706, MCA, was unconstitutional. Schmill I, ¶ 23. The factual background to this litigation is set out in our opinion in Schmill I.
¶ 8 On remand, the WCC addressed two primary questions: whether the rule we announced in Schmill I applies retroactively, and whether Schmill I created a common fund. The court answered both in the affirmative. Pursuant to the latter question, the court also concluded that petitioner Schmill's attorneys were entitled to common fund attorney fees, and that the common fund attorney fees were limited to claims handled by Liberty and thus did not create a global lien. The Appellants argue that the rule in Schmill I does not apply retroactively, that Schmill's attorneys failed to plead for common fund fees, and that Schmill I did not create a common fund. Schmill cross-appeals the court's conclusion that Schmill I did not create a global lien.
¶ 9 After the close of briefing in this appeal we announced Dempsey v. Allstate Insurance Co., 2004 MT 391, 325 Mont. 207, 104 P.3d 483. Dempsey clarified this State's rule on the retroactivity of judicial decisions and restricted the circumstances in which a decision may be applied prospectively only. Dempsey, ¶¶ 29-30. Because of this change in our retroactivity jurisprudence, we invited the parties to submit supplemental briefing on the question of how Dempsey applies to this case.
¶ 10 The parties stipulated to a set of facts in their arguments before the WCC. We cite these facts below where appropriate.

STANDARD OF REVIEW
¶ 11 We review the WCC's conclusions of law to determine whether they are correct. Van Vleet v. Montana Ass'n of Counties Workers' Comp. Trust, 2004 MT 367, ¶ 9, 324 Mont. 517, ¶ 9, 103 P.3d 544, ¶ 9. We review the WCC's findings of fact to determine whether they are supported by substantial credible evidence. Van Vleet, ¶ 9.

DISCUSSION

ISSUE ONE
¶ 12 Whether the rule announced in Schmill I applies retroactively.
¶ 13 In Dempsey we concluded that the opinions of this Court regarding questions of state law are presumptively retroactive. We allowed for an exception to this presumption when an opinion satisfies all three of the Chevron factors. Dempsey, ¶ 31. This conclusion was consistent with our prior holdings, although admittedly not consistent *207 with some of our prior dicta. See Dempsey, ¶ 30 (recognizing dicta from Poppleton v. Rollins (1987), 226 Mont. 267, 271, 735 P.2d 286, 289, indicating that only one of the Chevron factors must be satisfied). The Chevron factors originate from Chevron Oil Co. v. Huson (1971), 404 U.S. 97, 92 S. Ct. 349, 30 L. Ed. 2d 296, and are as follows:
"First, the decision to be applied nonretroactively must establish a new principle of law, either by overruling clear past precedent on which litigants may have relied or by deciding an issue of first impression whose resolution was not clearly foreshadowed. Second, it has been stressed that `we must ... weigh the merits and demerits in each case by looking to the prior history of the rule in question, its purpose and effect, and whether retrospective operation will further or retard its operation.' Finally, we have weighed the inequity imposed by retroactive application, for `[w]here a decision of this Court could produce substantial inequitable results if applied retroactively, there is ample basis in our cases for avoiding the "injustice or hardship" by a holding of nonretroactivity.'"
Dempsey, ¶ 21 (quoting Chevron, 404 U.S. at 106-07, 92 S.Ct. at 355, 30 L.Ed.2d at 306 (citations omitted)). Even before our decision in Dempsey, rarely did we conclude that an opinion should be applied prospectively only because it satisfied all three Chevron factors. See Dempsey, ¶ 30 (noting that only in two relevant instances have we concluded that all three factors were satisfied).
¶ 14 Liberty and the State Fund argue that Schmill I satisfies all three factors and that it therefore should be applied prospectively only. The WCC, ruling before our issuance of Dempsey, concluded that Schmill I satisfied none of the factors. As discussed below, we conclude that Schmill I does not meet the second factor. Because this conclusion is dispositive, we do not decide whether the decision meets the first and third factors. See Dempsey, ¶ 33 (declining to address the second and third factors because the decision in question failed factor one). However, we also note below that the State Fund's arguments for why Schmill I meets the third factor are very likely inapposite given the rule of finality that Dempsey also established.
¶ 15 The second Chevron factor, again, requires us to "`"weigh the merits and demerits in each case by looking to the prior history of the rule in question, its purpose and effect, and whether retrospective operation will further or retard its operation."'" Dempsey, ¶ 21 (quoting Chevron, 404 U.S. at 106-07, 92 S.Ct. at 355, 30 L.Ed.2d at 306 (citations omitted)). This Court has boiled this language down to simply asking whether the retroactive application of a rule of law will further or retard its operation. See Benson v. Heritage Inn, Inc., 1998 MT 330, ¶ 25, 292 Mont. 268, ¶ 25, 971 P.2d 1227, ¶ 25; Riley v. Warm Springs State Hosp. (1987), 229 Mont. 518, 521, 748 P.2d 455, 457; LaRoque v. State (1978), 178 Mont. 315, 320, 583 P.2d 1059, 1062.
¶ 16 The rule of Schmill I in question here is that, under an equal protection analysis, the ODA cannot allow for apportionment deductions for nonoccupational factors if the WCA does not allow for such deductions. A retroactive application of this rule will allow for workers whose occupational diseases arose before our decision in Schmill I to receive full workers' compensation awards. It will place them on an equal footing with workers whose occupational diseases arise after Schmill I, thus furthering the rule's aim of equal compensation between the ODA and WCA claimants. Further, a retroactive application will not retard the rule's operation. Future claimants will not find it more difficult to receive non-apportioned awards if Schmill I applies retroactively. We conclude that since Schmill I does not satisfy the second Chevron factor, the decision applies retroactively.
¶ 17 Liberty and the State Fund, in briefing, devoted a considerable time to addressing the third Chevron factor. That factor requires us to weigh "`the inequity imposed by retroactive application....'" Dempsey, ¶ 21 (quoting Chevron, 404 U.S. at 107, 92 S.Ct. at 355, 30 L.Ed.2d at 306). Although, in this case, this weighing does not affect the issue of retroactivity (because of our conclusion regarding the second factor), *208 we comment on the State Fund's treatment of the third factor because it appears that the State Fund, as well as Liberty and Schmill, may not have grasped the full impact of Dempsey. Although Dempsey emphasized a presumption of retroactivity, it also stated that retroactive application does not mean that prior contrary rulings and settlements are void ab initio. Dempsey, ¶ 31. Rather, due to reasons of finality, "[T]he retroactive effect of a decision ... does not apply to cases that became final or were settled prior to a decision's issuance." Thus, if an occupational disease claim was settled or became final prior to our ruling in Schmill I then Schmill I does not affect whatever apportionment might have been deducted from the claim's award.
¶ 18 Although the State Fund's argument recognizes the rejection of the void ab initio rule, the State Fund nonetheless raises the specter of the inequities that would result from a retroactive application of Schmill I. Drawing from the stipulated facts, the State Fund argues that a retroactive application would affect as many as 3,543 claim files dating back to July 1, 1987, and would force the State Fund to review each of those files. This would take many hours of labor, especially because many of the claims are closed and inactive and lack the claimant's current addresses. In addition, the State Fund estimated that the cost of a retroactive application would total as much as $2.8 million in additional benefits for claims arising between July 1, 1987, and the date of Schmill I.
¶ 19 As the State Fund admits, many of these claims are settled, closed, or inactive. From the record before us, it cannot be determined how many of the 3,543 claims would, in the context of workers' compensation law, be considered "final or settled" under our holding in Schmill I. We leave that initial determination to the WCC.

ISSUE TWO
¶ 20 Whether Schmill's attorneys are precluded from requesting common fund fees because they did not request them in their initial pleadings.
¶ 21 Before we move on to the issue of whether Schmill I created a common fund, we must decide whether Schmill's attorneys properly requested common fund attorney fees. At the beginning of this entire proceeding, Schmill's attorneys did not plead for common fund attorney fees. Instead, her attorneys merely pled for statutory attorney fees. It was only after our decision in Schmill I that Schmill's attorneys prayed for common fund attorney fees. Liberty and the State Fund argue that the WCC erred in awarding common fund attorney fees because it does not have jurisdiction to do so. In addition, Liberty and the State Fund contend that Schmill's attorneys' failure to plead common fund attorney fees in their initial petition estops them from seeking such fees on remand and violates due process.
¶ 22 On the jurisdiction issue, Liberty asserts that the WCC can only award "penalties and assessments allowed against an insurer under chapter 71...." Section 39-71-2905, MCA. Since common fund attorney fees are not included in Chapter 71, continues Liberty, the WCC cannot award them. However, the WCC itself correctly noted that common fund attorney fees are not assessed against an insurer but against claimants. See Schmill v. Liberty Nw. Ins. Corp., 2004 MTWCC 47, ¶ 7 (citing Murer v. State Comp. Mut. Ins. Fund (1997), 283 Mont. 210, 222-23, 942 P.2d 69, 76-77). We have previously stated that § 39-71-2905, MCA, grants the WCC broad jurisdictional powers including the "payment of attorney's fees and related costs." Kelleher Law Office v. State Comp. Ins. Fund (1984), 213 Mont. 412, 415, 691 P.2d 823, 825. Therefore, we conclude that the WCC had jurisdiction to award common fund attorney fees.
¶ 23 As for the contentions of Liberty and the State Fund that Schmill's attorneys should have pled for common fund attorney fees in their initial petition, they ignore the fact that a common fund does not arise until after the initial round of litigation. The timing is similar to that in Kunst v. Pass, 1998 MT 71, ¶ 38, 288 Mont. 264, ¶ 38, 957 P.2d 1, ¶ 38. In Kunst, the relevant statute allowed for an award of attorney fees to a "`prevailing party.'" Kunst, ¶ 38 (quoting § 70-24-442(2), *209 MCA). The prevailing plaintiffs did not request attorney fees until after the trial court granted them a directed verdict. We held that because the plaintiffs did not become a "prevailing party" until after the directed verdict "[i]t was thus entirely proper and necessary for Plaintiffs to wait until after the court had granted them a directed verdict to file a motion for attorney's fees." Kunst, ¶ 38. In this case, the common fund did not arise until after we issued Schmill I. Therefore, it was proper for Schmill's attorneys to wait until post-remand proceedings to request common fund attorney fees. Furthermore, again, because the common fund did not arise until after we issued Schmill I, Schmill's attorneys are not now estopped from requesting common fund attorney fees and there is no due process violation. Since Schmill's attorneys properly requested common fund attorney fees, we can reach the issue of whether Schmill I created a common fund.

ISSUE THREE
¶ 24 Whether Schmill I created a common fund.
¶ 25 After an in-depth analysis of the issue, the WCC concluded that Schmill I created a common fund. The State Fund does not challenge this conclusion. Liberty does challenge the conclusion, but only on the assumption that Schmill I does not apply retroactively. Liberty goes so far as to say that if Schmill I does apply retroactively then the decision did create a common fund. Since we have determined that the WCC was correct in concluding that Schmill I does apply retroactively, there is no challenge to the court's further conclusion that Schmill I created a common fund. Therefore, we do not disturb the court's conclusion on this issue.

ISSUE FOUR
¶ 26 Whether the common fund established by Schmill I created a global lien in all resulting benefits.
¶ 27 Schmill cross-appeals the WCC's conclusion that the common fund created in Schmill I did not apply a global lien, but only a lien on claimants whose benefits are paid by Liberty. The WCC stated that "[i]n Ruhd v. Liberty Northwest Ins. Corp., 2003 MTWCC 38, I held that the common fund doctrine extends only to the claimants whose benefits are paid by the respondent insurer. I rejected the claim that the petitioner's attorney is entitled to a fee from all the claimants who may benefit from the precedent irrespective of the insurer liable for the benefits. While my decision in Ruhd has been appealed to the Supreme Court, I find no reason to reconsider or deviate from my decision." Schmill v. Liberty Nw. Ins. Corp., 2004 MTWCC 47, ¶ 54. Subsequent to the appeal in the instant case, we reversed the WCC's decision in Ruhd, concluding that the common fund created in that case "includes fees culled from all claimants regardless of insurer." Ruhd v. Liberty Nw. Ins. Corp., 2004 MT 236, ¶ 25, 322 Mont. 478, ¶ 25, 97 P.3d 561, ¶ 25. Pursuant to the reasoning of Ruhd we likewise reverse the WCC on this issue, holding that the common fund created in Schmill I applied a global lien against all claimants who may benefit from the decision, not just those whose benefits are paid by Liberty.

CONCLUSION
¶ 28 We conclude that our decision in Schmill I is retroactive to all cases not yet final or settled at the time of its issuance. Schmill's attorneys properly requested common fund attorney fees and the common fund created in Schmill I results in a global lien.
KARLA M. GRAY, C.J., JAMES C. NELSON, PATRICIA O. COTTER, JOHN WARNER, JIM RICE, and BRIAN MORRIS, JJ., concur.